DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated March 22, 2022.

As for Applicant’s argument regarding independent claims 1 and 15: “Second, with reference to Figs. 14A-14C, paragraph [0152] of the specification provides an example of the claimed first portion, the claimed second portion, the claimed display position of the first portion, the claimed display position of the second portion, and the claimed depth direction. For example, the emphasized character string 300 is an example of the claimed object, the left number '3' described is an example of the claimed first portion, the right Kanji character is an example of the claimed second portion, and the Z-axis direction is an example of the claimed depth direction.” (page 2 of the Reply); nowhere does Applicant’s specification use the terms “first portion” and “second portion” in relation to portions of a single object.  Applicant’s specification refers to two separate objects.  Such a distinction is particularly significant in the context of claims 1 and 15.  A first object being behind or in front of a second object in a display is different than a first portion of an object being behind or in front of a second portion of the same object in the display.

Accordingly, independent claims 1 and 15 remain rejected under 35 U.S.C. 112(a).  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The newly added limitation of independent claims 1 and 15 – “the object includes a first portion and a second portion, and a display position of the first portion is different from a display position of the second portion in a depth direction of the display region” – is not readily found in the Applicant’s specification.  What the Applicant’s specification does describe is “to control display positions of the objects in a depth direction of the display region (VR) so that a display position of a selected object is different from a display position of another object to be displayed in the display region (VR)” (abstract).  Therefore, the Applicant’s specification describes two different objects being displayed at different display positions in a depth direction, not two different portions of the same object being displayed at different display positions in a depth direction, as newly claimed.
Since independent claim 1 is rejected under 35 U.S.C. 112(a), the claims depending on claim 1 are also rejected under 35 U.S.C. 112(a).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626